Case: 20-51039      Document: 00516256277          Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 28, 2022
                                   No. 20-51039
                                 Summary Calendar                        Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Lana K. Crown,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-cr-126-5


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Lana K. Crown pleaded guilty to a drug crime. She timely appealed.
   Her attorney moved to withdraw under Anders v. California, 386 U.S. 738
   (1967). See also United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Our court
   denied that motion, holding the case involved one nonfrivolous issue:


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51039     Document: 00516256277           Page: 2   Date Filed: 03/28/2022




                                    No. 20-51039


   “whether the conditions of supervised release identified in the written
   judgment as ‘Mandatory Conditions’ and ‘Standard Conditions’ constitute
   discretionary conditions that the district court did not orally pronounce at
   sentencing.” United States v. Crown, No. 20-51039 (July 23, 2021) (citing
   United States v. Diggles, 957 F.3d 551, 556–63 (5th Cir. 2020) (en banc)). The
   parties have now briefed that issue.
          In the interim, our court has determined that failing to pronounce
   standard conditions that are contained in a district’s standing order is not
   error. See United States v. Martinez, 15 F.4th 1179, 1180–81 (5th Cir. 2021).
   Crown contests four conditions, but she does not contest that each of those
   conditions is contained in a Western District of Texas standing order.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2